EXHIBIT 10.9




ASSET PURCHASE AGREEMENT


This Agreement is entered into on this 2nd day of February, 2011, by and between
Emerging Media Holdings, Inc. (“EMH”), a Nevada corporation having its principal
place of business at 1809 E. Broadway St., Suite 175, Oviedo, FL 32765
(hereinafter referred to as “Seller”); and, Chiril Luchinsky, residing at
Bucuresti 76, Chisinau 2012, Moldova (“Purchaser”).


WHEREAS, Seller desires to sell certain assets of the Seller (“Assets”) as
identified in Exhibit A and comprising all of the capital stock of certain
wholly owned subsidiaries of EMH; and,


WHEREAS, Purchaser wishes to buy the Assets;


IT IS NOW THEREFORE AGREED, For and in consideration of the promises and of the
mutual agreements hereinafter set forth, and intending to be legally bound, both
parties hereto agree as follows:


1) Assets Acquired.  The Purchaser will acquire the aggregate of all right,
title and interest of the Assets listed on Exhibit A (the Assets).


2) Purchase Price.  The Purchase Price for the Assets will be the assumption by
Purchaser of any and all liabilities owed by the Subsidiaries and 4,800,000
shares of Emerging Media Holdings Inc. common stock.


3) The Closing.  This Asset Purchase Agreement shall be finalized and executed
by the Seller and Purchaser by February 2, 2011.  The sale and purchase provided
in this Agreement shall be closed on February 5, 2011.  The date and event of
the sale and purchase are respectively, hereinafter referred to as the Closing
Date and the Closing.


4) Closing Documents.  The following documents will be present at the Closing.
 
A) The Seller will provide and executed Common Stock Certificates endorsed over
to Purchaser.
 
B) The Purchaser will provide and execute a Memorandum of Closing evidencing
acceptance of the Stock Certificates and assumption of the liabilities
associated with the subsidiaries.


5) Representations and Warranties of Seller. The Seller represents and warrants
unto Purchaser that as of the date hereof:
 
A) The Seller is a corporation duly organized and in good standing under the
laws of the State of Nevada.  Seller has the power to own the Assets and to
carry on its business as now conducted, and is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of its business
makes proper qualification necessary.
 
B)  The Seller has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder in accordance with the
terms hereof; all necessary action to authorize this Agreement and the
consummation of the transactions contemplated herein; and this Agreement
constitutes the valid and binding obligation of Seller enforceable in accordance
with its terms.
 
C) The Seller has properly filed the necessary tax returns, reports, forms and
payments which it has been required to file related to ownership of the Assets
including property taxes and severance taxes, all such returns and reports and
forms being true and correct and complete to the best of the Seller’s knowledge
and ability, and has paid or will pay at or prior to Closing or when such taxes
become due, all taxes, including penalties and interest, if any, which have or
will become due for the time period up to the Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
D) There is neither any suit, investigation or other proceeding before any court
or governmental agency, board, commission or bureau against the Seller
pertaining to the Assets.  Furthermore, there are no defaults by the Seller
under any applicable order, injunction, decree or award of any court,
arbitrator, mediator or any Governmental Body which would materially impair
Seller’s ability to perform any of its obligations hereunder or result in any
material adverse change in the business, properties or conditions (financial or
otherwise) of any of the Assets.
 
E) The Seller has obtained all material licenses, permits and other
authorizations (the “Permits”) from federal, state, local and other Governmental
Bodies necessary to operate the Assets.  Seller has received no notices of
noncompliance, judgments, consent decrees, orders or judicial or administrative
actions or proceedings affecting any of the Permits.
 
F) Except as set forth in Exhibit F, there are no authorizations, consents,
approvals or notices required to be obtained or given by the Seller, or waiting
periods required to expire, in order that Seller may execute and deliver this
Agreement, and/or that the Assets may be transferred to the Purchaser.
 
G) To the Seller’s knowledge, the Seller is currently in material compliance
with applicable Environmental Laws.
 
H) The execution and delivery of this Agreement by Seller does not, and the
consummation of the transactions contemplated by this Agreement shall not, (a)
violate or be in conflict with, or require the consent of any person or entity
under any provision of the Governing Documents of Seller, (b) conflict with,
result in a breach of, or constitute a default (or an event that with the lapse
of time or notice, or both would constitute a default) under any agreement or
instrument to which Seller is a party, (c) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, injunction, statute, rule or regulation
applicable  to Seller, or (d) result in the creation of any lien, charge or
encumbrance on any of the Assets.
 
I) This Agreement has been duly executed and delivered by Seller and constitutes
its legal, valid and binding obligation, enforceable in accordance with its
terms.  At the Closing, all documents and instruments required hereunder to be
executed and delivered by Seller shall be duly executed and delivered and shall
constitute its legal, valid and binding obligations enforceable in accordance
with their terms.


6) Representations and Warranties of Purchaser.  The Purchaser represents and
warrants unto Seller that as of the date hereof:
 
A) The Purchaser is citizen of Moldova.  Purchaser has the power to buy the
Assets and to carry on its business as now conducted, and is duly qualified to
do business and is in good standing in every jurisdiction in which the nature of
its business makes proper qualification necessary.
 
B)  The Purchaser has the full power and authority, in accordance with law, to
execute and deliver this Agreement and to perform all of its obligations
hereunder in accordance with the terms hereof and such execution and performance
does not conflict with any Governing Documents of Purchaser or with any contract
to which Purchaser is a party, or to which it is subject; all necessary action
to authorize this Agreement and the consummation of the transactions
contemplated herein; and this Agreement constitutes the valid and binding
obligation of Purchaser enforceable in accordance with its terms.
 
C) This Agreement has been duly executed and delivered by Purchaser and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms.  At the Closing, all documents and instruments required
hereunder to be executed and delivered by Purchaser shall be duly executed and
delivered and shall constitute its legal, valid and binding obligations
enforceable in accordance with their terms.
 
D) The execution and delivery of this Agreement by Purchaser does not, and the
consummation of the transactions contemplated by this Agreement shall not, (a)
violate or be in conflict with, or require the consent of any person or entity
under any provision of Purchaser's Certificate of Formation, operating agreement
or other Governing Documents, (b) conflict with, result in a Breach of,
constitute a default (or an event that with the lapse of time or notice, or
both, would constitute a default) under any agreement or instrument to which
Purchaser is a party or is bound, or (c) violate any provision of or require any
consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Survival of Representations and Warranties. The liability of Seller and
Purchaser under each of their respective representations and warranties
contained in this Agreement shall survive the Closing and execution and delivery
of the assignments contemplated hereunder for a period of 6 months from the
Closing Date; provided, however, that notwithstanding any other provisions of
this Agreement, representations and warranties made with respect to taxes shall
survive throughout the applicable statute of limitations period(s) for such
taxes.


8. Insurance and Bonds. Seller will, at Seller's expense, maintain in full force
and effect until the Closing Date, all policies of insurance and all surety and
other bonds to which the Seller is a party with respect to the
Assets.  Purchaser will get, at Purchaser's expense, it’s own policies of
insurance and surety and other bonds necessary with respect to the Assets
effective from the Closing Date.


9. Further Assurances. From time to time (whether at or after Closing); as and
when requested by the other, Seller and Purchaser or their successors or assigns
will execute, acknowledge and deliver all such instruments and documents and
take such other action as such parties may reasonably deem necessary or
desirable in order to more effectively consummate the transactions and to
transfer to Purchaser the Assets.


10. Consents. Seller shall have received all consents and approvals by third
parties listed on Exhibit F for the sale and transfer of the Assets.  Any item
of the Assets which requires the consent of a third party for transfer where
such consent cannot be obtained prior to the Closing Date, at Purchaser's
option, be treated as an Excluded Asset, and the Purchase Price shall be
adjusted downward by an amount reasonably agreed to by Seller and Purchaser.


11. Indemnification by Seller. Seller shall defend, indemnify and save Purchaser
and its members, managers, officers, affiliates, successors and assigns harmless
from and against (a) any and all claims, liabilities, damages, losses,
assessments, costs and expenses, including reasonable attorneys' fees and
expenses and costs of suit (collectively, "Losses"), arising out of any and all
inaccurate representations and out of any and all Breaches of covenants and
warranties and stipulations and agreements and certifications made by or on
behalf of Seller in this Agreement or in any document delivered hereunder, and
(b) any Losses suffered or incurred by Purchaser resulting from, related to or
arising from the ownership or operation of the Assets prior to the Closing by
Seller or any of its affiliates. Notwithstanding the foregoing, Seller shall not
be obligated to indemnify Purchaser in connection with any Losses until the
total of all Losses exceeds Ten Thousand Dollars ($10,000.00) ("Minimum
Threshold"), and then only for an amount by which such Losses exceed the Minimum
Threshold. Seller shall under no circumstances be obligated to indemnify
Purchaser for Losses in an aggregate amount in excess of the Seller’s Insurance
coverage. Notwithstanding the foregoing, the Seller shall not be obligated to
indemnify Purchaser in connection with any Losses unless Purchaser notifies
Seller of such Losses no later than 6 months from the Closing Date, excluding
however any Losses with respect to taxes.


12. Indemnification by Purchaser. Purchaser shall defend, indemnify and save
Seller and its shareholders, directors, officers, successors and assigns
harmless from and against (a) any and all Losses, as described in section 11,
arising out of any and all inaccurate representations and out of any and all
Breaches of covenants and warranties and stipulations and agreements and
certifications made by or on behalf of Purchaser in this Agreement or in any
document delivered hereunder, and (b) any Losses suffered or incurred by Seller
resulting from, related to or arising from the ownership or operation of the
Assets after the Closing by Purchaser or any of its affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Broker's Fees-Seller's Indemnification. Seller shall indemnify Purchaser
against, and hold it harmless from, any and all liabilities, including, without
limitation, counsel fees and other costs of defending against liabilities for
brokerage commission, to any person, firm, or corporation for any brokerage
commission or finder's fee in connection with any of the transactions
contemplated by this Agreement, arising out of acts by the Seller.


14. Broker's Fees - Purchaser's Indemnification. Purchaser shall indemnify the
Seller against, and hold it harmless from, any and all liabilities, including,
without limitation, counsel fees and other costs of defending against
liabilities for a brokerage commission, to any person, firm, or corporation for
any brokerage commission or finder's fee in connection with any of the
transactions contemplated by this Agreement, arising out of acts by Purchaser.


15. Exhibits and Schedules. All exhibits and schedules referred to herein and
listed below are attached hereto and by this reference made a part hereof.


Exhibit A - list of Assets being sold.


Exhibit F – list of consents and approvals needed for sale of Assets.


16. Integration. This instrument contains the entire agreement between the
parties hereto with respect to the transaction contemplated hereby and shall not
be changed or terminated except by written amendment signed by the parties
hereto. Neither party has made any representations to the other except as set
forth in this Agreement.


17. Counterparts. This Agreement may be executed in any number of counterparts,
and all counterparts executed by Purchaser and Seller together shall constitute
one and the same Agreement, and it shall not be necessary for Purchaser and
Seller to execute the same counterpart hereof.


18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, no permitted assignment by any party shall relieve such party of any
of its obligations hereunder.


19. Section Headings. The section headings contained in this Agreement are for
convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.


20. Superseding Effect. This Agreement supersedes any prior agreement and
understanding between the parties with respect to the subject matter of this
Agreement.


21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to contracts made
and performed entirely therein, without regard to conflicts of laws provisions.


22. Construction. This Agreement shall not be construed against the party
preparing it, but shall be construed as if both parties prepared this Agreement.
This Agreement is not intended to confer any rights or remedies upon any other
persons who or which are not parties hereto.


 
4

--------------------------------------------------------------------------------

 


23. Confidentiality. Neither party, nor its respective officers, directors,
employees or representatives, will disclose to any person or entity any
information relative to the Purchase Price, unless and only to the extent that
disclosure is required to be made under any federal or state law, rule or
regulation or the order of any Governmental Body having competent jurisdiction
except on a "need to know" basis. Notwithstanding the provisions of Section 7
hereinabove, the obligations contained in this Section 23 shall remain in effect
for a period of five (5) years following the Closing Date.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be du1y
executed as of the day and year first above written.


 

Witness:      EMERGING MEDIA HOLDINGS, INC. SELLER            
 
  BY:
/s/ Iurie Bordian
 
Iurie Bordian
President
   
 
 




Witness:   PURCHASER            
 
  /s/ Chiril Luchinsky  
Chiril Luchinsky
   
 
 

                                        
 


EXHIBIT A




 List of Assets Acquired


All of the issued and outstanding shares of:
IM “Media Alianti” SRL
SA “Analytic Media Group”
ICS “Alkazar Media Services” SRL
 
5 

--------------------------------------------------------------------------------

 